                                                                                      FILLD
                                                                           CLERK. U.S. DISTRICT COURT ;•   ,~


     1
                                                                                APR - 6 20201
     2
                                                                                    T RICT OF CALIFORNIA
     3

     4

     5

  6

  7

  8                                    UNITED STATES DISTRICT COURT

  9                                   CENTRAL DISTRICT OF CALIFORNIA

 10

 11       UNITED STATES OF AMERICA,

12                                       Plaintiff,     ~ a~,2~- r~.~ - I ~z~,
13                               v.                        ORDER OF DETENTION AFTER
                                                              (18 U.S.C. § 3142(1))
14
                                                                           3>~~/
15                                       Defendant.
16 '

17                                                         I.
18             A. ()On motion of the Government involving an alleged

19                 1.() crime of violence;

20                2. ()offense with maximum sentence of life imprisonment or death;

21                3. ()narcotics or controlled substance offense with maximum sentence often o

22                       yeaxs (21 U.S.C. §§ 801,/951, et. se .,/955a);

23                4. ()felony -defendant convicted oftwo or more prior offenses described above;

24                5.() any felony that is not otherwise a crime of violence that involves a minor vic              or ~
25                       possession or use of a firearm or destructive device or any other dangerous w

26                       or a failure to register under 18 U.S.0 § 2250.

27             B.(,~/6n motion (may the Government)/()(by the Court sua ~s onte involving)

28       ///

                                   ORDCR OF DETCNTION AFTER HEARING(18 U.S.C.§3142(1))

         CR-94(06/07)                                                                                           1 of 3 I
     1               1. (serious risk defendant will flee;

     2               2.() serious risk defendant will

     3                    a.() obstruct or attempt to obstruct justice;

  4                   b.() threaten, injure, or intimidate a ros ective witness or juror or attempt t~ ~ do so.
                                                     /rCv~   ~~~ ~r
  5                             r ~~~,,~gr~''1'           II.
                              ~O~
  6            The Court find~fio condition or combination of conditions will reasonably assure:

  7             A. (appearance of defendant as required; and/or

  8            B. (~afety of any person or the community.

 9                                                            III.
 10            The Court has considered:

 11            A. (~j'ffie nature and circumstances ofthe offense, including whether the offense is a c ime of

12                  violence, a Federal crime ofterrorism, or involves a minor victim or a controlled sub

13                  firearm, explosive, or destructive device;

14             B.(~e weight of evidence against the defendant;

15             C. (~he history and characteristics ofthe defendant;

16             D. (' the nature and seriousness of the danger to any person or to the community.

17                                                            IV.
18            The Court concludes:

19            A. ("Defendant poses a risk to the safety of other persons or the community
20                            ~~~✓ /LPG✓1 "Pv~~~G`Gl~'~i4 ~yH
21

22

23
24

25

26 ///

27 ///

28 ///

                                      ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94 (06/07).                                                                                     2 of3 I
     1         B. (story and characteristics indicate a serious risk that defendant will flee beca se:

     2

     3                                     ~/~       ~!/~~

     4

     5

  6

  7

  8           C.() A serious risk exists that defendant will:

 9                      1.() obstruct or attempt to obstruct justice;

 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11

12

13

14

15

16

17           D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumpt' n

18                      provided in 18 U.S.C. § 3142 e).

19           IT IS ORDEREITthat defendant be detained prior to trial.

20           IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corn ctions

21       facility separate from persons awaiting or serving sentences or person held pending appeal

22           IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for rivate
23       consultation with his counsel.

24

25

26       DATED: /            2~
                                                  U.S. MAGISTRATE /DISTRICT JUDGE
27

28

                                     ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3742(1))

         ~R-94(06/07)                                                                                 age 3 of 3
